   Case: 1:19-cv-02170 Document #: 929 Filed: 02/23/21 Page 1 of 7 PageID #:20776




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  IN RE ETHIOPIAN AIRLINES FLIGHT
  ET 302 CRASH

        Plaintiffs,

        v.

  THE BOEING COMPANY, a Delaware
  corporation; ROSEMOUNT AREOSPACE,
  INC., a Delaware corporation; ROCKWELL
  COLLINS, INC., a Delaware corporation,

        Defendants.                                  Lead Case No. 19-cv-02170
             _____________
                                                     This Filing Relates to All Actions
  PLAINTIFFS’ EXECUTIVE COMMITTEE,
                                                     Hon. Jorge L. Alonso
              Movant,
                                                     Hon. M. David Weisman
        v.

  MANUEL VON RIBBECK AND
  MONICA R. KELLY WOOD-PRINCE,

              Respondents

                      MOTION FOR ENTRY OF ORDER TO SHOW CAUSE

         Plaintiffs’ Executive Committee, by and through its undersigned attorneys, moves this

Honorable Court for the entry of an order against attorneys Manuel von Ribbeck and Monica R.

Kelly Wood-Prince, both of the Ribbeck Law firm, to show cause why they should not be

sanctioned by this Court for willful and deliberate violations of this Court’s Rules of Professional

Conduct. In support thereof, Plaintiffs’ Executive Committee, respectfully states as follows:

         1.      This motion is brought on behalf of the Plaintiffs’ Executive Committee by its

attorneys at Taft Stettinius & Hollister.



                                                 1
28867072v3
   Case: 1:19-cv-02170 Document #: 929 Filed: 02/23/21 Page 2 of 7 PageID #:20777




         2.    Respondents Manuel von Ribbeck and Monica R. Kelly Wood-Prince are attorneys

at Ribbeck Law. Mr. Ribbeck and Ms. Wood-Prince have both appeared in these matters and are

therefore subject to this Court’s jurisdiction.

         3.    Plaintiffs’ Executive Committee has learned that Respondents, both directly and

through agents located in Africa, have embarked on a campaign of actively soliciting multiple

clients of other attorneys who have appeared in these matters, in an apparent effort to entice those

individuals to engage Respondents’ legal services. Respondents’ open solicitation of individuals

who already have legal counsel violates Respondents’ ethical obligations, and it cannot be allowed

to continue.

         4.    ABA Model Rule of Professional Conduct 4.2, which this Court has adopted,

prohibits lawyers from “communicat[ing] about the subject of the representation with a person the

lawyer knows to be represented by another lawyer in the matter….” See N.D. ILL. L.R. 83.50

(adopting ABA Model Rules); see also ILL. RULE OF PROFESSIONAL CONDUCT 4.2 (containing an

identical prohibition). As this Court has recognized, Rule 4.2 serves at least four important

purposes: “(1) ‘to prevent attorneys from exploiting the disparity in legal skills between the

attorney and lay people’; (2) ‘to preserve the integrity of the attorney-client relationship’; (3) ‘to

prevent inadvertent disclosure of privileged information’; and (4) ‘to facilitate settlement by

channeling disputes through lawyers accustomed to the negotiation process.’” Moore v. Club

Exploria, LLC, No. 19-CV-2504, 2021 WL 260227, at *3 (N.D. Ill. Jan. 26, 2021) (quoting Kole

v. Loyola Univ. of Chicago, No. 95 C 1223, 1997 WL 47454, at *4 (N.D. Ill. Jan. 30, 1997)).

Further, attorneys “must take a conservative rather than aggressive approach” when considering

whether the rule prohibits certain communications, or risk sanctions for crossing the line. See In




                                                  2
28867072v3
   Case: 1:19-cv-02170 Document #: 929 Filed: 02/23/21 Page 3 of 7 PageID #:20778




re Air Crash Disaster Near Roselawn, Indiana on Oct. 31, 1994, 909 F. Supp. 1116, 1121–23

(N.D. Ill. 1995).

         5.   The Plaintiffs’ Executive Committee has learned that Respondents recently violated

Rule 4.2 on multiple occasions by sending unsolicited communications to clients of at least two

different law firms that are involved in this litigation. Specifically, Respondents and agents acting

at their direction have communicated both directly in person and over text and email with certain

individuals in Africa who are related to clients who they knew to be represented by Power Rogers

LLP and Clifford Law Offices without the knowledge or consent of their current attorneys.

Respondents and their agents encouraged these clients of Power Rogers LLP and Clifford Law

Offices to change attorneys by offering the services of Ribbeck Law.

         6.   Attached as Exhibit 1 are true and correct copies of WhatsApp messages that Clifford

Law Offices obtained from Zipporah Kuria, whose father Joseph Kuria Waithaka was killed in the

crash at issue in this litigation. As documented in the WhatsApp messages, one of Respondents

agents, Caroline Wangari, recently contacted Ms. Kuria unsolicited to inquire whether she was

“well represented in [her] Boeing case.” Ms. Wangari stated that she wanted “to get [Ms. Kuria]

in touch with aviation lawyers” who had settled cases involving three Boeing crashes. Though

refusing to say who she worked for, Ms. Wangari forwarded Ms. Kuria two news articles and a

Kenyan Broadcasting Channel video, all touting the success of Ribbeck Law — and particularly

Respondent Manuel von Ribbeck — in obtaining settlements in this litigation. See John Huston,

First Ethiopian Airlines Flight 302 Boeing 737 MAX 8 Settlement Announced, AIRWAYS

MAGAZINE (Dec. 15, 2020), https://airwaysmag.com/airlines/first-ethiopian-airlines-flight-302-

max-8-settlement (attached as Exhibit 2); Noel Wandera, Family gets Sh335m for Ethiopian

Airlines, PEOPLE DAILY KENYA (Dec. 16, 2020), https://www.pd.co.ke/business/family-gets-



                                                 3
28867072v3
   Case: 1:19-cv-02170 Document #: 929 Filed: 02/23/21 Page 4 of 7 PageID #:20779




sh335m-for-ethiopian-airlines-crash-62462/ (attached as Exhibit 3); KBC Channel 1, Family of

Ethiopian Airlines Flight 302 crash victims receive compensation from Boeing, YOUTUBE (Dec.

14,           2020),         https://www.youtube.com/watch?v=mTbE1QflSXU&feature=youtu.be.

The implication Ms. Wangari sought to have Ms. Kuria draw from these articles — that Ms. Kuria

should change lawyers and retain Ribbeck Law — could not be more clear.

         7.     Moreover, Respondent Manuel von Ribbeck has been personally involved in at least

some of these improper communications. Attached as Exhibit 4 are WhatsApp messages that

Clifford Law Offices obtained from Allan Onyango Jaboma, whose sister Bella Beryl Achieng

Jaboma was also killed in the crash at issue in this litigation. These messages document

Respondent Ribbeck’s persistent efforts to arrange in-person and/or Zoom meetings with the

Ms. Jaboma’s surviving family members, and that Respondent Ribbeck spoke directly with at least

one of those family members.

         8.     After learning of Respondents’ misconduct and having diligently investigated and

securing evidence tending to confirm these ethical violations, Robert A. Clifford of Clifford Law

Offices emailed the Respondents a “cease and desist” letter on February 8, 2021. The letter,

attached as Exhibit 5, identified by name five clients of Clifford Law Offices to whom Respondents

had sent improper communications:

                          Allan Onyango Jaboma, brother to Bella Beryl Achieng Jaboma

                          Zipporah Kuria, daughter to Joseph Kuria Waithaka

                          Michael Kabugi, son to George Gikonyo Kabugi

                          Amr Lotfy, son to Suzan Farag

                          Elsie Wayama Otieno, daughter to Juliet Murundu Otieno




                                                   4
28867072v3
   Case: 1:19-cv-02170 Document #: 929 Filed: 02/23/21 Page 5 of 7 PageID #:20780




The letter also reminded Respondents of their ethnical obligations under Rule 4.2 and requested

that Respondents provide written assurance by February 9, 2021, that they will cease any further

contact with Clifford Law Office’s clients. As of today’s date, Respondents have not provided the

requested assurance, sought to excuse their pattern of misconduct, or even denied their conduct.

         9.    Joseph A Power, Jr., of Power Rogers, LLP, sent Respondents a similar cease and

desist letter on February 4, 2021, outlining similar improper communications with seven clients of

Power Rogers, LLP. See Ex. 6. Respondents did not respond to that letter either.

         10.   In addition to their misconduct injuring the attorney-client relationships that Clifford

Law Offices and Power Rogers, LLP, have with their respective clients, the Respondents’

misconduct lowers the dignity of the profession, impairs the public perception of the judicial

system, and offends the dignity of Court, which itself warrants this Court ordering some

appropriate remedy.

         11.   “A district court’s inherent authority over its proceedings includes the power to

discipline attorneys appearing before it.” Mullen v. GLV, Inc., 334 F.R.D. 656, 664 (N.D. Ill. 2020),

reconsideration denied, No. 18 C 1465, 2020 WL 5630454 (N.D. Ill. Sept. 20, 2020) (citing

Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)). Respondents’ clear pattern of deliberate

misconduct warrants this Court’s concern and intervention, as demonstrated by the numerous

decisions of this court in which judges have sanctioned attorneys for violations of Rule 4.2.

See, e.g., Moore, LLC, 2021 WL 260227, at *11 (awarding attorneys’ fees and costs associated

with bringing motion for sanctions where attorney violated Rule 4.2 through “brief” phone call);

Goswami v. DePaul Univ., 8 F. Supp. 3d 1004, 1019 (N.D. Ill. 2014) (same where attorney

conducted two ex-parte meetings with one of defendant’s employees); Mullen, 334 F.R.D. at 665

(reprimanding counsel for violating Rule 4.2’s prohibition against communication with



                                                   5
28867072v3
   Case: 1:19-cv-02170 Document #: 929 Filed: 02/23/21 Page 6 of 7 PageID #:20781




represented parties even though it was unclear how the represented parties were prejudiced by the

communication).

         Wherefore, Plaintiffs’ Executive Committee respectfully request this Court to enter an

order requiring the Respondents to show why they should not be sanctioned by this Court; or for

such further, alternative, or additional relief as the Court may deem proper.

DATED: February 23, 2021                             PLAINTIFFS’ EXECUTIVE COMMITTEE

                                                     By: /s/ J. Timothy Eaton


J. Timothy Eaton
teaton@taftlaw.com
Andrew S. Murphy
amuprhy@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 East Wacker Drive, Suite 2800
Chicago, Illinois 60601
(312) 527-4000
Counsel for Plaintiffs’ Executive Committee

Robert A. Clifford
Kevin P. Durkin
Tracy A. Brammeier
John V. Kalantzis
CLIFFORD LAW OFFICES, P.C.
120 N. LaSalle Street, Suite 3100
Chicago, IL 60602
312-899-9090
312-251-1160 facsimile
rac@cliffordlaw.com
kpd@cliffordlaw.com
tab@cliffordlaw.com
jvk@cliffordlaw.com
Members of Plaintiffs’ Executive Committee




                                                 6
28867072v3
   Case: 1:19-cv-02170 Document #: 929 Filed: 02/23/21 Page 7 of 7 PageID #:20782



                                     CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing was filed electronically on February

23, 2021. Notice of this filing will be sent to all counsel of record by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.


                                                  /s/ J. Timothy Eaton
                                                  Counsel for Plaintiffs’ Executive Committee




                                                     7
28867072v3
